              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 

DR. ROBERT BRUGLER                                  No. 4:15-CV-01031

             Plaintiff,                             (Judge Brann)

      v.

UNUM GROUP and PROVIDENT
LIFE AND ACCIDENT INSURANCE
COMPANY

            Defendants.

                                      ORDER

                                NOVEMBER 2, 2018

      In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that the Motion for Partial Summary Judgment filed by

Defendants Unum Group and Provident Life and Accident Insurance Company,

ECF No. 31, is GRANTED. Upon resolution of the remaining claims in this case,

the Clerk of Court is directed to enter judgment in favor of Defendants on Counts

II, III, IV, and V of Plaintiff’s Complaint, ECF No. 1.


                                              BY THE COURT:



                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
